Citation Nr: 1310016	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a nerve disability due to status post excision fibrous histiocytoma of the right shoulder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to December 1999. 

This matter was last before the Board of Veterans' Appeals (Board) in June 2011, on appeal from a November 2005 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2005 rating decision effectuated a November 2005 Board decision granting service connection for a neuroma-type pain of the right shoulder, status post excision of fibrous histiocytoma or the right shoulder.  The RO awarded a 10 percent disability rating for the nerve-type pain, status post excision of fibrous histiocytoma, effective January 1, 2000, and the Veteran timely appealed the assigned disability rating. 

The issue of entitlement to service connection for recurrent fibrous histiocytoma of the right shoulder has been raised by the record.  See July 2011 Veteran statement on VA Form 21-4142, indicating that the histiocytoma removed in service had returned).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The virtual file contained no additional evidence pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

In June 2011, the Board remanded the Veteran's claim in order for the RO/AMC to collect any outstanding VA treatment records, assist her in collecting any outstanding private treatment records, and afford her a VA examination.  Although the record reflects that private treatment records were added to the claims file, an October 2011 VA examination addendum opinion states that VA is "awaiting further clinical information from the patient once she gets evaluated by a physician," which indicates that additional private records remain outstanding.  The Veteran should be afforded another opportunity to submit any additional private treatment records.

Further, in regard to VA treatment records, a June 2011 letter from the AMC states "we have obtained copies of treatment records dated from March 1, 2008 to the present from the Tampa VA Medical Center," but no VA treatment (as distinguished from examination) records appear in the claims file.  While this case is in remand status, the RO/AMC should make additional efforts to obtain any available VA treatment records dating from the effective date of service connection, January 1, 2000.  Further, as the Veteran appears to be eligible for TRICARE based on her length of active duty service, the RO/AMC should inquire if she receives any treatment from the Department of Defense.  

In regard to the Board's June 2011 remand directive to obtain a VA examination to determine the nature and severity of the Veteran's nerve disability residual from her status post excision fibrous histiocytoma of the right shoulder, the record reflects that two (2) examinations were conducted in September 2011.  Although the Veteran was afforded both a VA scars examination and a VA joints examination, the Board notes that it specifically directed that the examinations were to be conducted in order to identify the residuals of the status post excision fibrous histiocytoma of the right shoulder other than (italics added for emphasis) scar.  Further, the Board specifically requested neurological findings which were not rendered by either examiner.  The resulting examination reports were not responsive to the following inquiries listed in the June 2011 remand directives:

* Has the excision from the right shoulder, or the current adherence of the scar to underlying tissue, resulted in muscle injury, or orthopedic residuals, or any objective residual other than nerve pain and a scar? If so, describe such residuals in detail. 

* Describe each neurologic manifestation of excision of fibrous histiocytoma. In particular, identify which nerve or nerves are affected. 

* Identify the cause of the Veteran's current complaints of right arm pain, including shooting pain. (Italics added for emphasis; although the joints examination addressed arm pain, it referred only to local pain and did not evaluate or address the Veteran's complaint of shooting pain).

* State whether right arm pain is the only current neurologic impairment due to the excision of the histiocytoma.  If there is also impairment of a nerve affecting innervation of a muscle or muscles, identify the impaired nerve and the severity of the effect on the affected muscle and identify the affected muscle(s). 

* If there are residuals other than pain, describe each residual in detail. 

Despite the Veteran's contentions of shooting pain, the VA joints examiner did not evaluate or address that complaint and referred only to local pain.  Although an October 2011 addendum opinion states that the "radiating nerve type pain" described in prior examinations "has not changed," it also stated that sensitivity had increased.  In addition to that inconsistency, no examiner has identified any affected nerves.  Further, although weakness, numbness, and decreased sensation were noted in an earlier (March 2008) examination, these symptoms were not addressed by the scars examiner, joints examiner, or the examiner who authored the addendum opinion.  The examination reports are not adequately responsive to the Board's directives.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board must return the claims file to the RO/AMC for compliance with the remand directives.

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding VA treatment records generated from January 1, 2000 and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2. Ask the Veteran whether she receives any TRICARE treatment through the Department of Defense.  If she does receive such treatment, take appropriate steps to obtain any outstanding TRICARE records and associate them with the claims file.  

3. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Ask her to identify the physician who was going to evaluate her after the last VA examination, as indicated in the October 2011 addendum opinion.  Provide her with forms authorizing the release of any identified outstanding private treatment records to specifically include any records of treatment occurring after April 2011 from Dr. Gonzalez.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that she submit any copies in her possession.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA nerve examination, by an appropriate medical provider, at a VA medical facility.  NOTE that the Veteran has indicated that the VA facility in Orlando is most convenient to her location.

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has any neurological residuals from the status post excision fibrous histiocytoma of the right shoulder.  The examiner should specifically address the Veteran's reports of radiating pain and the March 2008 VA examination findings of weakness, numbness, and decreased sensation to vibration and pain in the upper right extremity.  Identify the cause of the Veteran's current complaints of right arm pain, including shooting pain. (Italics added for emphasis; although the joints examination addressed arm pain, it referred only to local pain and did not evaluate or address the Veteran's complaint of shooting pain).


Has the excision from the right shoulder, or the current adherence of the scar to underlying tissue, resulted in muscle injury, or orthopedic residuals, or any objective residual other than nerve pain and a scar? If so, describe such residuals in detail.   State whether right arm pain is the only current neurologic impairment due to the excision of the histiocytoma.  If there is also impairment of a nerve affecting innervation of a muscle or muscles, identify the impaired nerve and the severity of the effect on the affected muscle and identify the affected muscle(s). 

Identify any affected nerves.  If there is any disability affecting innervation of a muscle or muscles, identify the impaired nerve as well as the affected muscle and the muscle group to which it belongs.

For each neurological impairment identified, the examiner should describe the effects of the impairment and assess the severity of any such disability as mild, moderate, moderately severe, or severe.

The examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the lay evidence of record as well as the treatment records and prior VA examination reports.  The examiner should set forth all examination findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Readjudicate the remanded claim, to include consideration of any appropriate staged rating.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



